DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group II (claims 18-25) in the reply filed on 07/06/2021 is acknowledged. The traversal is on the ground(s) that the difference in diameter as claimed would not have been obvious in view of Hamilton’861. This is not found persuasive because Fig. 2 of Hamilton’861 shows that the diameter leading to bag 10 is larger than the diameter leading to bag 11. Not only that, but Hamilton’861 teaches that air preferentially enters bag 10 before bag 11 based on a geometric arrangement (col. 5, lines 6-13 (note that this is geometry of the tee fitting, not e.g. the bags) - also see col. 5, lines 29-35, describing the change in pressure when bag 10 is full, finally allowing air to flow through the narrower branch to bag 11). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner diameter of the second branch pipe of Hamilton’861 to be larger than the inner diameter of the third branch pipe (measured e.g. at a connection point of the third branch pipe to bag 11), to facilitate the geometry which enables air to first flow down the second branch pipe (based on the reduced pressure of a larger channel. Since pressure=force/area, the larger the cross-sectional area, the smaller the pressure. The smaller pressure results in less resistance to flow) until an increased pressure caused by the filling of bag 10 causes the air to be directed down the third branch pipe to bag 11. Applicant’s citations to col. 4, lines 30-42 do not teach that the inner diameters of the tee fitting are all the same. It is not evident how Hamilton’861 functions differently than the configuration claimed, as argued by Applicant. Further, unity of invention has not been obtained by amendment at least in view of the rejections below.

Claims 11-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 18-25 are currently under consideration. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/2021. 

Claim Objections
Claims 18-20 are objected to because of the following informalities: 
Regarding claim 18, the recitations of “aiding measurement of trace component in exhalation gas” should instead read --aiding measurement of trace components in the exhalation gas--.
Further regarding claim 18, the recitation in S3 of “to exhale as all gas” should instead read --to exhale as much gas--.
Further regarding claim 18, the recitation of “;” at the end of S3 should instead read --; and--.
Further regarding claim 18, the recitations of “an gas” should instead read --a gas--.
Regarding claims 18 and 20, the recitations of “collected subject” should instead read --collection subject--.
Regarding claim 19, the recitation of “wherein in step S4, the alveolar gasbag (4) is not filled up means that when” should instead read --where in step S4, the alveolar gasbag (4) is not filled up when if--.
Regarding claim 20, the term “just” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18, 20, and 25, they are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the background gasbag (5) and the reversing gasbag (6) are used as part of the device for collecting exhalation gas and aiding measurement of trace component in exhalation gas. Fig. 2 shows that these are simply additional bags, not usable at the same time as alveolar gasbag (4). Therefore, the steps of their use are essential. Claim 20 does not recite a step but merely a function.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “catheter” in claim 18 is used by the claim to mean e.g. “tee fitting,” as in Hamilton’861 below, while the accepted meaning is “a flexible tube inserted through a narrow opening into a body cavity.” The term is indefinite because the specification does not clearly redefine the term.
Claims 19-25 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,947,861 (“Hamilton’861”) in view of US Patent Application Publication 2017/0045495 (“Trowell”) and US Patent Application Publication 2003/0024331 (“Hamilton’331”).
Regarding claim 18, Hamilton’861 teaches [a] usage method of a device for collecting exhalation gas and aiding measurement of trace component in exhalation gas (Fig. 1), wherein the device for collecting exhalation gas and aiding measurement of trace component in exhalation gas comprises an alveolar gasbag (4) for loading alveolar gas in the exhalation gas of a collected subject (Fig. 1, bag 11 - see col. 4, lines 31-44), a cavity channel gasbag (3) for loading cavity channel gas of the collected subject (Fig. 1, bag 10 - see col. 5, lines 14-28), a three-way catheter (2) (Fig. 1, tee fitting 7), and a mouthpiece (1) (Fig. 1, mouthpiece 6); wherein the three-way catheter (2) comprises a first branch pipe (21), a second branch pipe (22) and a third branch pipe (23) communicating with each other (as shown in Figs. 1 and 2, there are branches going to the mouthpiece 6, the bag 10, and the bag 11), wherein the first branch pipe (21) and the second branch pipe (22) respectively extend in opposing directions along a same axis (Figs. 1 and 2, the branches between mouthpiece 6 and bag 10), while the third branch pipe (23) extends along a radial direction of the first branch pipe (21) and the second branch pipe (22) (Figs. 1 and 2, towards bag 11); wherein the mouthpiece (1) communicates with the first branch pipe (21) (Figs. 1 and 2, mouthpiece 6 communicating with that particular branch of the tee), an gas hole of the cavity channel gasbag (3) communicates with the second branch pipe (22) (Figs. 1 and 2, bag 10 communicating with that particular branch of the tee) while an gas hole of the alveolar gasbag (4) communicates with the third branch pipe (23) (Figs. 1 and 2, bag 11 communicating with that particular branch of the tee); …; wherein the usage method comprises the following steps: S1. connecting the mouthpiece (1), the alveolar gasbag (4) and the cavity channel gasbag (3) through the three-way catheter (2) (as shown in Figs 1 and 2); S2. holding the device and putting the mouthpiece (1) close to the collected subject’s chest, and then taking a deep breath and holding the breath for 0~30 seconds (claim 1, producing a sample by exhalation. The sample must enter via the mouthpiece, and based on the dimensions shown in the figures, the device would be close to the chest during exhalation. Because alveolar air is captured (Abstract), it is from a deep breath); S3. blowing through the mouthpiece (1) to exhale as all gas in the body cavity as possible (as above, producing a sample that includes alveolar air - also see col. 5, line 36, “a complete exhalation”); S4. if the 
While Hamilton’861 does not appear to explicitly teach wherein an inner diameter of the second branch pipe (22) is larger than an inner diameter of the third branch pipe (23), wherein the inner diameter of the second branch pipe (22) is larger than the inner diameter of the third branch pipe (23) at an connection point of the alveolar gasbag (4), the diameter difference is not only evident in Fig. 2, but Hamilton’861 further teaches that air preferentially enters bag 10 before bag 11 based on a geometric arrangement (col. 5, lines 6-13 (note that this is geometry of the tee fitting, not e.g. the bags) - also see col. 5, lines 29-35, describing the change in pressure when bag 10 is full, finally allowing air to flow through the narrower branch to bag 11). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner diameter of the second branch pipe of Hamilton’861 to be larger than the inner diameter of the third branch pipe (measured e.g. at a connection point of the third branch pipe to bag 11), to facilitate the geometry which enables air to first flow down the second branch pipe (based on the reduced pressure of a larger channel. Since pressure=force/area, the larger the cross-sectional area, the smaller the pressure. The smaller pressure results in less resistance to flow) until an increased pressure caused by the filling of bag 10 causes the air to be directed down the third branch pipe to bag 11.
Hamilton’861 does not appear to explicitly teach wherein the device for collecting exhalation gas and aiding measurement of trace component in exhalation gas further comprises a background gasbag (5) for loading an ambient gas in which the collected subject is located; wherein the background gasbag (5) is a closed or opened gasbag.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a background gasbag with the device of Hamilton’861, for the purpose of allowing a reference sample to be collected, against which the breath sample of Hamilton’861 can be compared (Trowell: ¶ 0161).
Hamilton’861-Trowell does not appear to explicitly teach at least one reversing gasbag (6) for removing interference components of a measured gas in collected alveolar gas and ambient gas.
Hamilton’331 teaches, in a gas sampling bag, using a conditioner that absorbs CO2 to preserve ammonia in the sample (¶¶s 0007 and 0008, claim 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include another bag in Hamilton’861, for the purpose of being able to obtain more than one control sample (Trowell: ¶ 0103). It would have been obvious, in this bag (and indeed, in all of the bags), to use a conditioner like that taught by Hamilton’331, for the purpose of being better able to analyze ammonia in the breath sample (Hamilton’331).
Regarding claim 19, Hamilton’861-Trowell-Hamilton’331 teaches all the features with respect to claim 18, as outlined above. Hamilton’861-Trowell-Hamilton’331 further teaches wherein in step S4, the alveolar gasbag (4) is not filled up means that when the alveolar gasbag (4) is pressed by hand, the alveolar gasbag (4) is recessed by more than 1 cm (as above, the gasbag (4) can be filled by one breath).
Regarding claim 20,
Regarding claims 21 and 22, Hamilton’861-Trowell-Hamilton’331 teaches all the features with respect to claim 18, as outlined above. Hamilton’861-Trowell-Hamilton’331 further teaches wherein the inner diameter of the second branch pipe (22) and the inner diameter of the third branch pipe (23) have a ratio ≥1, wherein the inner diameter of the second branch pipe (22) and the inner diameter of the third branch pipe (23) have a ratio range from 1.1~3 (not only is this evident from Fig. 2 of Hamilton’861 (i.e., the inner diameter of the second branch pipe is slightly larger than the inner diameter of the third branch pipe), but the diameters are results-effective variables that can be changed as desired to change the rate/timing at which Hamilton’861 switches from filling bag 10 to filling bag 11 (see col. 5, lines 6-13 and 29-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the diameter sizes as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, Hamilton’861-Trowell-Hamilton’331 teaches all the features with respect to claim 18, as outlined above. Hamilton’861-Trowell-Hamilton’331 further teaches wherein an inner diameter of the second branch pipe (22) and an inner diameter of the first branch pipe (21) are the same (Hamilton’861: Fig. 2, showing a continuous/equal inner diameter from left to right).
Regarding claim 24, Hamilton’861-Trowell-Hamilton’331 teaches all the features with respect to claim 18, as outlined above. Hamilton’861-Trowell-Hamilton’331 further teaches wherein the gas hole of the alveolar gasbag (4) is provided with a non-return valve opening towards an inner part of the alveolar gasbag (4) (Hamilton’861: col. 4, lines 64-66 describe check valve 18 as permitting flow into bag 11 by preventing flow out).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton’861-Trowell-Hamilton’331 in view of International Application Publication WO 02/01182 (“Reilly”).
Regarding claim 25, Hamilton’861-Trowell-Hamilton’331 teaches all the features with respect to claim 20, as outlined above. Hamilton’861-Trowell-Hamilton’331 further teaches wherein the reversing gasbag (6) is provided with a decontaminating element for removing the interference components of the 
Reilly teaches the importance of arranging a desiccant in a sampling air bag, so that vapor in the patient’s breath is absorbed and does not interfere with the carbon dioxide reading of the patient’s breath (page 4, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use a desiccant in the bag of Hamilton’331, together with the conditioner, for the purpose of being able to obtain a more accurate carbon dioxide reading (Reilly: page 4, lines 9-12). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791